Per Curiam:
The respondent, Helen H. Frick, was tried in the Court of General Sessions for Richland County and convicted of the crime of embezzlement on December 22, 1966. She was sentenced to serve two years in the State Penitentiary and to pay a fine of $500.00.
On January 31, 1967, she submitted herself to the custody of the Sheriff of Richland County and was assigned to work at the Richland County Convalescent Home under the direction of the Supervisor for Richland County.
Subsequently the respondent was transferred to the Department of Corrections and confined in the South Carolina Women’s Penitentiary. Thereafter, on April 13, 1967, she filed a motion in the Court of General Sessions for Rich-land County to have the sentence modified in accordance with Section 17-554 of the 1962 Code of Laws so as to make the sentence alternately servable on the Public Works of Richland County or in the Penitentiary.
After a hearing the presiding judge granted the motion. The State appealed challenging the authority of the presiding judge to grant the relief sought.
It does not appear in the printed transcript, but it was stated at the argument of this appeal that Mrs. Frick has been granted a parole and the State is not at this time requiring confinement any place.
*515We conclude that a controversy was originally presented; however, the State, by its own action has, in granting the parole, pending the appeal, caused the issue to lose its controversial character, and therefore, it is the order of this court that the appeal be
Dismissed.